ACCEPTED
                                                                                             05-16-00763-CV
                                                                                   FIFTH COURT OF APPEALS
                                                                                             DALLAS, TEXAS
	                                                                                         1/30/2018 12:57 PM
                                                                                                  LISA MATZ
                                                                                                      CLERK

                                             
                                             
                                                                           FILED IN
                                                                    5th COURT OF APPEALS
                                                                         DALLAS, TEXAS
                                                                    1/30/2018 12:57:43 PM
                                    January 30, 2018                       LISA MATZ
                                                                             Clerk

 
VIA ELECTRONIC FILING 
 
Lisa Matz, Clerk 
Fifth Court of Appeals 
600 Commerce St., Suite 200 
Dallas, TX 75202 
 
       Re:  No.  05‐16‐00763‐CV; The Fan Expo, LLC v. National Football League, et al. 
 
Dear Ms. Matz: 
 
       I write in response to the letter brief submitted by the NFL’s counsel yesterday, 
and I would appreciate you forwarding this letter to the panel for tomorrow’s argument. 
 
       The Hansen case involved communications among “a web of organizations . . . all 
owned by Community Health Systems, Inc.” Undisputed evidence showed that within 
that “web,” an entity called “REAP” did “little more than hire and fire physicians,” and 
received advice on “financial, operational, and quality” issues from another entity called 
“PSC.” Comm. Health Systems Prof. Servcs. v. Hansen, 525 S.W.3d 671, 698‐99 (Tex. 2017). 
Accordingly, the court correctly held that “the record does not reveal any factual dispute 
as to whether PSC had the legal right to provide input and advice to the REAP Board 
regarding the employment of physicians.” Id. at 699.  
 
       In sharp contrast, the NFL tried to conceal from scrutiny the CBA that its alleged 
rights are based upon. Just yesterday, this Court reversed a summary judgment for the 
defendant in Medina v. Michelin North America, reminding that “[a] motion for summary 
judgment must ‘stand or fall on the grounds expressly presented in the motion.’” No. 05‐
Lisa Matz, Clerk 
Fifth Court of Appeals 
January	30,	2018	
Page	Two	
	
	
16‐00794‐CV, slip op. at 5 (quoting McConnell v. Southside Indep. Sch. Dist., 858 S.W.2d 337, 
341 (Tex. 2017)). The NFL’s defective motion did not satisfy that standard.   
        
                                         Sincerely, 
 
 
 
                                         David S. Coale 
 
DSC:kr 
 
cc:    VIA ELECTRONIC SERVICE 
       Counsel of Record